Ford, Judge:
The appeal listed aboye has been submitted for decision upon a stipulation to the effect that, at the date of exportation of the involved merchandise, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities, and in the ordinary course of trade for exportation to the United States as follows:
*403Medium color, Grade “A,” 100 yards, at U. S. $2.19 per yard, net packed.
Pastel color, Grade “B,” 50 yards, and Grade “A,” 50 yards at U. S. $2.20 per yard, net packed.
Super White Fuji Silk, 40", Grade “A,” 100 yards at U. S. $1.00 per yard, net packed.
It has been further agreed that there was no higher foreign value for such or similar merchandise at or about the date of exportation.
Accepting this stipulation as a statement of fact, I find the proper export value for the involved merchandise to be as follows:
Medium color, Grade “A,” 100 yards, at U. S. $2.19 per yard, net packed.
Pastel color, Grade “B,” 50 yards, and Grade “A,” 50 yards, at TL S. $2.20 per yard, net packed.
Super White Fuji Silk, 40", Grade “A,” 100 yards at U. S. $1 per yard, net packed.
Judgment will be rendered accordingly.